Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         13-AUG-2019
                                                         01:38 PM


                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               FRANCIS P. GRANDINETTI, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                         (CR. NO. 93-0141)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Francis P.
Grandinetti’s motion for reconsideration, filed on August 5,
2019, the documents attached thereto and submitted in support
thereof, and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.    To the extent petitioner seeks relief
from the third circuit court’s decision related to the motion to
withdraw as counsel, petitioner may seek relief in Cr. No. 93-
0141, as appropriate.
          DATED:   Honolulu, Hawai#i, August 13, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson